Case: 15-10860    Date Filed: 11/19/2015   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-10860
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:14-cr-00054-CG-C-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                    versus

JEFFERY SCOTT MARKS,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                      ________________________

                            (November 19, 2015)

Before TJOFLAT, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-10860     Date Filed: 11/19/2015   Page: 2 of 2


      Kristen Gartman Rogers, appointed counsel for Jeffery Scott Marks in this

appeal, has moved to withdraw from further representation of the appellant and has

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Marks’s convictions and

sentences are AFFIRMED.




                                          2